 

[gzz3ismpvfnj000001.jpg]

 

Exhibit 10.2

March 6, 2020

 

Grady Summers

585 Palmyra Bellegrove Rd

Annville, PA 17003

 

Dear Grady:

 

I am excited about the prospect of you joining SailPoint Technologies, Inc.
(“SailPoint”).  Your skills and abilities will be a great addition to the team
and I look forward to working with you.  This letter confirms the details of
SailPoint’s offer of employment, subject to the approval of the Board of
Directors, with an anticipated start date of April 13, 2020.

 

 

1.

Compensation.  Your annual base salary will be $380,000; paid semi-monthly (on
the 15th and last day of each month) consistent with our standard payroll
procedures and reduced by payroll deductions and all required withholdings.

 

 

2.

You will also be eligible for a bonus of up to 60% of your annual salary based
on your continued employment and achievement of goals as set forth by the
SailPoint Board of Directors Compensation Committee.

 

 

3.

Equity Award.  Subject to approval by SailPoint’s Board of Directors, you will
be granted an award of restricted stock units (“RSUs”) with a value of
$4,000,000, determined based on the 30-trading day average closing price of
SailPoint Common Stock on the date the Board approves the grant of the RSUs,
rounded down to the nearest whole number.  The RSUs represent the right to
receive shares of SailPoint Common Stock and will vest and be settled 25% on May
28, 2021 and 6.25% per quarterly over the following 12 quarters.

 

All vesting of RSUs is contingent upon your continued employment with
SailPoint.  The RSUs are subject to the terms and conditions of the SailPoint’s
2017 Long Term Incentive Plan and the award agreements evidencing such awards.

 

 

4.

Executive Severance.  So long as you are currently serving in the capacity of
the EVP, Solutions & Technology (or other similarly senior executive position),
you will be eligible for participation in the Severance Pay Plan, subject to the
approval of both the Chief Executive Officer and the Compensation Committee and
pursuant to the terms and conditions of the plan.

 

 

5.

Benefits.  You will be eligible to participate in a comprehensive package of
employee benefits, which includes medical, dental, vision, group life insurance
and a 401(k) plan.  Details of these and other benefit options will be provided
to you at the New Hire Orientation session, scheduled for your first day.

 

 

6.

Work Authorization.  In compliance with Federal Immigration law, this offer of
employment is contingent upon your ability to provide proof of eligibility and
right to work in the United States.  This documentation must be provided within
3 business days of the effective date of your employment.

SailPoint Technologies, Inc.   |   www.sailpoint.com

11120 Four Points Drive|   Austin, Texas 78726   |   T  512.346.2000

--------------------------------------------------------------------------------

 

[gzz3ismpvfnj000001.jpg]

 

 

 

7.

Background Check. As a condition of accepting this offer of employment, you may
be required to submit to a background screening. Unsatisfactory results from,
refusal to cooperate with, or any attempt to affect the results of this check
may result in termination of employment.  

 

 

8.

Employment, Proprietary Information, and Invention Assignment Agreement.  As a
condition of accepting this offer of employment, you will be required to
complete, sign and return SailPoint Employment, Proprietary Information, and
Invention Assignment Agreement.

 

 

9.

General.  This offer letter, the Employment, Confidential Information and
Invention Assignment Agreement, when signed by you, set forth the terms of your
employment with SailPoint and supersedes all prior terms or discussions.  This
letter agreement can only be amended in writing, signed by you and an authorized
officer of SailPoint.  

 

Your employment with SailPoint is at will and may be terminated by you or by
SailPoint at any time and for any reason, with or without cause.  No statement
on this letter, any SailPoint booklet, brochure, guideline, manual, policy or
plan should be construed as creating an employment contract for any specific
duration.    

 

If these terms are agreeable, please indicate your acceptance by signing this
letter in the space provided below and returning it to me, along with your
completed and signed Employee, Proprietary Information, and Invention Assignment
Agreement.

 

Grady, we look forward to welcoming you onto the SailPoint team.  We are
committed to continuing to build a great company.  With your help, I am
confident we will succeed.

 

Sincerely,

[gzz3ismpvfnj000003.jpg] 

Mark McClain

CEO & Founder  

 

 

AGREED AND ACCEPTED:

 

/s/ Grady Summers

 

Grady Summers

 

March 12, 2020

 

Date

 

SailPoint Technologies, Inc.   |   www.sailpoint.com

11120 Four Points Drive|   Austin, Texas 78726   |   T  512.346.2000